Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/04/2020 is acknowledged.
Claims 1-3, 5, 8, 11-12, 14-17, 21-26, 28-32, 34 and 37 are pending and under consideration.
Applicant’s IDS documents filed on 08/13/2020, 09/18/2020, 02/17/2021 and 06/08/2021 have been considered. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11-12, 14-17, 21-26, 28-32, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/154052 (IDS filed on 08/13/2020; Reference 86).
WO 2015/154052 teaches a method for identifying J chains in a sample, the method comprising: providing a sample comprising immunoglobulins; immunopurifying IgA immunoglobulins and/or IgM immunoglobulins from the sample; subjecting the immunopurified immunoglobulins to a mass spectrometry technique to obtain a mass spectrum of the sample; and identifying the presence of J chains based on the multiply charged ion peaks in the spectrum corresponding to the J chains of claim 1 (In particular, whole document, Figure 1); the method further comprising: converting the peak area of the identified peaks to a molecular mass to quantify the J chains in the sample of claim 2; comprising immunopurifying IgA from the sample, wherein said immunopurifying comprises using an anti-human IgA antibody or immunopurifying IgM from the sample, wherein said immunopurifying comprises using an anti- human IgM antibody of claim 3 (In particular, page 2, lines 18-21); wherein said immunopurifying comprises using a non-human antibody, and wherein said non-human antibody is a camelid antibody, a cartilaginous fish antibody, llama, sheep, goat, rabbit, or a mouse antibody of claim 5 (In particular, page 2, lines 21-23); wherein said antibody is a single domain antibody fragment of claim 8 (In particular, page 2, lines 24-25); wherein said immunoglobulins are not fragmented during the mass spectrometry technique of claim 16 (In particular, page 3, lines 19-20); wherein said sample is selected from the group consisting of blood, serum, plasma, urine, lachrymal fluid, and saliva of claim 17 (In particular, page 3, lines 21-24); wherein said mass spectrometry technique comprises a liquid chromatography-mass spectrometry (LC-MS) technique of claim 21 (In particular, page 3, lines 25-29); wherein the mass spectrometry technique is electrospray ionization mass spectrometry (ESI-MS) of claim 22 (In particular, page 3, lines 26-29); wherein the ESI-MS technique comprises a quadrupole time-of-flight (TOF) mass spectrometer of claim 23 (In particular, page 3, lines 26-29); wherein the J chains comprise a post-translational modification of claim 24 (In particular, page 16, lines 9-17); wherein said post-translational modification is glycosylation of claim 25 (In particular, page 16, lines 9-17); wherein the J chains lack a post-translational modification of claim 26 (In particular, page 16, lines 9-17); 

A method for treating a disorder in a patient, wherein said disorder is associated with abnormal production of IgA immunoglobulins and/or IgM immunoglobulins, the method comprising: identifying said patient as having said disorder, said identifying comprising: providing a sample comprising immunoglobulins from said patient; immunopurifying IgA immunoglobulins and/or IgM immunoglobulins from the sample; subjecting the immunopurified immunoglobulins to a mass spectrometry technique to obtain a mass spectrum of the sample; identifying the presence of J chains based on the multiply charged ion peaks in the spectrum corresponding to the J chains; determining the ratio of J chains to IgA immunoglobulins and/or the ratio of J chains to IgM immunoglobulins in the sample; and comparing the ratio to a reference value; and administering to said patient a therapeutic agent to treat said disorder of claim 28 (In particular, page 24, line 14 to page 26, line 30);  a method of monitoring a treatment of a disorder in a patient, wherein said disorder is associated with abnormal production of IgA immunoglobulins and/or IgM immunoglobulins, the method comprising: providing an initial sample comprising immunoglobulins from the patient, wherein said initial sample is obtained from the patient prior to the treatment; providing one or more secondary samples comprising immunoglobulins, wherein said one or more secondary samples are obtained from the patient during the treatment, after the treatment, or both; immunopurifying IgA immunoglobulins and/or IgM immunoglobulins from the samples; subjecting the immunopurified immunoglobulins to a mass spectrometry technique to obtain a mass spectrum of the samples; identifying the presence of J chains in said samples based on the multiply charged ion peaks in the spectrum corresponding to the J chains; determining the ratio of J chains to IgA immunoglobulins and/or the ratio of J chains to IgM immunoglobulins in the samples; and comparing the ratios from the initial sample and the one or more secondary samples of claim 30 (In particular, page 24, line 14 to page 26, line 30); wherein said disorder is selected from the group consisting of multiple myeloma, monoclonal gammopathy of undetermined significance, celiac disease, autoimmune disorders, and neurologic diseases of claim 31 (In particular, page 24, line 14 to page 26, line 30); wherein said patient is a human of claim 32 (In particular, page 24, line 14 to page 26, line 30); wherein said immunopurifying comprises using a non-human antibody, and wherein said non-human antibody is a camelid antibody, a cartilaginous fish antibody, llama, sheep, goat, rabbit, or a mouse antibody of claim 34 (In particular, page 2, lines 21-23); wherein said non-human antibody is a single domain antibody fragment of claim 37 (In particular, page 2, lines 24-25); wherein said immunoglobulins are not fragmented during the mass spectrometry technique of claim 39 (In particular, page 3, lines 19-20); wherein said sample is selected from the group consisting of blood, serum, plasma, urine, lachrymal fluid, and saliva of claim 40 (In particular, page 3, lines 21-24); wherein said mass spectrometry technique comprises a liquid chromatography-mass spectrometry (LC-MS) technique of claim 44 (In particular, page 3, lines 25-29); wherein the mass spectrometry technique is electrospray ionization mass spectrometry (ESI-MS) of claim 45 (In particular, page 3, lines 26-29); and wherein the ESI-MS technique comprises a quadrupole time-of-flight (TOF) mass spectrometer of claim 46 (In particular, page 3, lines 26-29).  
The reference teaches “Figure 1 presents an example of the expected theoretical molecular mass profiles that would be observed for each of the three regions (V, J, and C) for both the kappa and lambda light chains. The profiles under the V and J regions show the predicted normal distribution of the molecular mass profiles of the translated regions while the profiles under the C regions show single bars. Since the kappa constant region has only one conserved amino acid sequence it is represented by a single molecular mass bar while the profile under the C region for lambda shows four different bars, each representing the four different lambda constant region molecular masses LI, L2, L3, and L7 (McBride, OW et al. J Exp Med 1982; 155: 1480-90). Figure 2 shows the amino acid sequences for the constant regions for kappa and lambda light chains along with the molecular mass difference between the kappa constant region and the average mass of the four lambda constant regions. Assuming that the molecular masses of the V and J region amino acid sequences follow a normal distribution, then the difference between μ for kappa and μ for lambda from their molecular mass profiles should differ by the mass difference of the constant regions (approximately 363.55 Da). Using a light chain gene sequence database containing the entire V and J regions for 1087 kappa and 735 lambda light chain sequences the molecular mass of the kappa and lambda light chains was calculated. The nucleotide sequence information for each VJ region was converted to the amino acid sequence and then converted to molecular mass. The VJ region molecular mass was then added to the molecular mass of the corresponding kappa or lambda constant region. Figure 3 shows the histograms constructed for kappa and lambda using the calculated molecular masses displayed in 100 Da bin widths. The mean molecular mass for kappa was found to be 23,373.41 Da while the mean molecular mass for lambda was found to be 22,845.24 Da (mean indicated by vertical red dashed lines). This translates into a difference of 528.17 Da between kappa and lambda light chains which is greater than the difference of 363.55 Da between the molecular masses of the kappa and lambda constant regions alone. This difference is likely due to the contribution in mass from the framework regions (FR) within the V regions which do not undergo complete randomization compared to the complimentary determining regions (CDR) within the V regions. (In particular, pages 14-15).
	The recitation of “method for identifying J chains in a sample” and “identifying the presence of J chains based on the multiply charged ion peaks in the spectrum corresponding to the J chains” of claim 1; “converting the peak area of the identified peaks to a molecular mass to quantify the J chains in the sample” of claim 2; “wherein said IgA immunoglobulins are multimeric IgA immunoglobulins” of claim 11;  “wherein said method further  comprises determining the ratio of J chains to IgA immunoglobulins” of claim 12; “wherein said IgM immunoglobulins are multimeric IgM immunoglobulins” of claim 14; “wherein said method further  comprises determining the ratio of J chains to IgM immunoglobulins” of claim 15; “wherein the J chains comprise a post-translational modification” of claims 24-25; “wherein the J chains lack a post-translational modification” of claim 26; “identifying the presence of J chains based on the multiply charged ion peaks in the spectrum corresponding to the J chains; determining the ratio of J chains to IgA immunoglobulins and/or the ratio of J chains to IgM immunoglobulins in the sample; and comparing the ratio to a reference value” of claim 28; “identifying the presence of J chains in said samples based on the multiply charged ion peaks in the spectrum corresponding to the J chains; determining the ratio of J chains to IgA immunoglobulins and/or the ratio of J chains to IgM immunoglobulins in the samples; and comparing the ratios from the initial sample and the one or more secondary samples” of claim 30 are all inherently performed in the reference method.  The same samples are purified in the same way and the same mass spectrometry techniques are performed on them. The data inherently includes J chains and the same evaluation techniques on the data are taught to be performed.  In addition, the reference actually teaches identification of the presence of the peaks corresponding with J chains and converting to molecular mass to quantify them on pages 14-15.  The figures and in particular Figure 1 supports that the method has been performed as it relates to J chains in particular. 
	The reference teachings anticipate the claimed invention.
Alternatively, from the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

No claim is allowed.
Claims 29 is objected to for dependence upon rejected base claim 28.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 17, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644